DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Response to Arguments
The cancellation of claims 6 and 15 is noted.
Applicant’s arguments, see page 9 of Applicant’s Remarks, filed 08/25/22, with respect to the 35 USC 112 rejection of claims 1-5, 7-14 and 16-21 have been fully considered and are persuasive.  The 35 USC 112 rejection of these claims has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 10 of Applicant’s Remarks, filed 08/25/22, with respect to the 35 USC 102 & 103 rejections of claims 1-5, 9-14 and 18-20 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of these claims has been withdrawn since amendments have incorporated limitations that were previously indicated as allowable subject matter thus overcoming the prior art of record.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.
Allowable Subject Matter
Claims 1-5, 7-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 10 and 19, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept extracting image texture data of a first display area of a display which has a different pixel density than a second area of the display, the extracting comprising compositing layers in the first display area to generate a composited layer and extracting the image texture data of the first display area based on the composited layer and updating the image texture data of the first display area to obtain consistent visual display effects as the second display area.
In reference to claims 2-5, 7-9 and 21, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
In reference to claims 11-14 and 16-18, these claims depend upon allowable claim 10 and are therefore also deemed allowable.
In reference to claim 20, claim 20 depends upon allowable claim 19 and is therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
9/9/22